ON REHEARING.
Day, J.
2____. • Upon petition of appellants, a rehearing was granted in this case. The plaintiff has replied and the cause is again submitted for determination. Appellants earnestly contend that the doctrines of the general statute of limitations are applicable to the special limitation prescribed in section 902 of the Code, and that it is necessary to show only that the defendant is in possession under color of title, or claim of right. We will for a moment consider this claim and see what would be its practical effects. For illustration we need not go beyond the facts of this case. Lands have been sold and conveyed for the non-payment of taxes. The taxes were regularly assessed, became delinquent, and the land was. sold in every respect in conformity with law. The deed has vested in the plaintiff all the right, title, interest and estate of the former owner and also all the right, title, and interest and claim of the State and county. Code, § 897. We cannot conceive of a title more complete and absolute. But the defendants procure a deed from one holding a conveyance from a remote grantor, who in fact is not shown to have any title. They thus acquire color of title, though no title in fact! With the color of title thus obtained they go into possession. Now if the plaintiff had derived title by ordinary conveyance *335from, tbe owner of the patent title, he would have had ten years from the time defendants went into possession, within which to bring his action for a recovery of the land. But holding under a tax deed, which vests in him not only all the title of the original owner, but all claim of the State and county, it is insisted that he cannot maintain any action for the recovery of the land unless he bring it within five years from the recording of his deed. There is no reason why there should be such discrimination against the holder of a legal title properly acquired, and we cannot believe that it was the intention of the statute to create such discrimination.
The statute was, as held in the foregoing opinion, intended to apply only between the tax title purchaser and the owner at the time of the sale, or one deriving title from such owner. As between them the policy of the law is to shorten the period of controversy. But when one not the owner, and having mere color of title, goes into possession, there is no reason why the holder of a valid tax title should not have the same time as the holder of any other valid title to test the right of the occupant. It is claimed that our former decision is in conflict with Barrett v. Love, 48 Iowa, 103. It is conceded that the party in possession in that case, and claiming the benefit of the statute, was the owner of the patent title. It was not, and could’ not have been, determined in that case that the statute could be made available to one not the owner. The appellants further insist, however, that they do not question plaintiff’s title to the land, but only claim that ho is not entitled to possession, and that, therefore, section 897 of the Code is not applicable. The ordinary incident of title is that it entitles the holder of it to possession. The defendants deny the existence of this ordinary incident in this case. They insist that plaintiff’s title does not confer upon him the ordinary and usual advantages of a title. To this extent they do question plaintiff’s title.
It is further claimed by the appellants that the provision in section 897 of the Code, that no person shall be permitted *336to question, the. title acquired by a treasurer’s deed, without first showing that he, or the person under whom he claims title, had title to the property at the time of the sale,” ajiplies only to the questioning of the title in the manner and for the reasons set forth in that section, and has no application whatever to the limitation prescribed in section 902. If this position should even be conceded, still it would not follow that a correct conclusion was not reached upon the former appeal.
The position would still remain that it was not the purpose of section 902 to discriminate generally against the holder of .a title derived through sale for delinquent taxes, but only to prescribe the time within which disputes should be settled between him and the owner.
We are satisfied that in the foregoing opinion a correct result was reached.
Affirmed.